Citation Nr: 0617126	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  99-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for duodenal peptic 
disease prior to May 3, 2005.  

2.  Entitlement to a rating higher than 10 percent for 
duodenal peptic disease since May 3, 2005.  

3.  Entitlement to a compensable rating for tinea versicolor 
(skin fungal infection) prior to May 3, 2005.

4.  Entitlement to a rating higher than 30 percent for tinea 
versicolor (skin fungal infection) since May 3, 2005.

5.  Entitlement to a compensable rating for entrapment of the 
right testicle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, among 
other things, granted entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities under 38 C.F.R. § 3.324. The veteran appealed 
the effective date of the award.  As well, the RO confirmed 
and continued noncompensable ratings assigned for duodenal 
peptic disease, tinea versicolor, and entrapment of the right 
testicle.  An appeal as to the ratings assigned for each of 
these conditions also ensued.

During the pendency of the appeal, the veteran moved to 
Florida and jurisdiction of the claim was transferred to the 
St. Petersburg, Florida, RO.

The Board issued a decision in March 2005 that denied an 
effective date earlier than June 9, 1997, for the grant of a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324.  As 
well, the Board remanded to the RO for further development 
the issues of increased ratings for duodenal peptic disease, 
tinea versicolor, and entrapment of the right testicle.  
Remand was accomplished via the Appeals Management Center 
(AMC), in Washington, DC.  

While the case was on remand, the RO issued a decision in 
October 2005, assigning a 10 percent evaluation for duodenal 
peptic disease and a 30 percent evaluation for tinea 
versicolor, in both instances, effective from May 3, 2005.  A 
noncompensable evaluation was confirmed and continued for 
entrapment of the right testicle.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.

In his substantive appeal, the claimant requested a hearing 
at the RO before a Member of the Board, now Veterans Law 
Judge (VLJ).  This type of hearing may be conducted before a 
traveling VLJ at the RO (travel board) or by means of video 
conferencing techniques, with the VLJ at the Board's offices 
in Washington, DC.  The claimant was informed by letter that 
his video conference hearing was scheduled for March 3, 2005.  
However, he failed to appear at the scheduled hearing.  As 
the record does not contain further indication that the 
claimant or his representative has requested that the hearing 
be rescheduled, the Board deems the request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  Prior to May 3, 2005, duodenal peptic disease, with 
accompanying gastroesophageal reflux disease (GERD) was no 
more than minimally symptomatic.  

2.  Since May 3, 2005, duodenal peptic disease, with 
accompanying GERD, has been no more than mildly symptomatic, 
involving primarily some epigastric distress, without 
objective signs of considerable impairment of health.

3.  Prior to May 3, 2005, tinea versicolor was productive of 
scaling involving some exposed surfaces and involved at least 
5 percent, but less than 20 percent, of exposed areas 
affected; however, tinea versicolor did not involve exudation 
or constant itching, extensive lesions or marked 
disfigurement, nor did tinea versicolor require treatment 
with corticosteroid or other immunosuppressive drugs.

4.  Since May 3, 2005, tinea versicolor has not been 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy, nor has tinea versicolor involved 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, nor has it required 
treatment with corticosteroid or other immunosuppressive 
drugs.

5.  Entrapment of the right testicle is manifested primarily 
by some tenderness involving the testicle; consistency and 
size of the testicle are normal; manifestations of the 
disorder are not consistent in severity with complete atrophy 
of both testes.  


CONCLUSIONS OF LAW

1.  Prior to May 3, 2005, criteria for a compensable rating 
for duodenal peptic disease were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 
(2005).

2.  Since May 3, 2005, criteria for a rating higher than 10 
percent for duodenal peptic disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7346 (2005).

3.  Prior to May 3, 2005, criteria for a ten percent rating 
for tinea versicolor were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to and since August 30, 2002).  

4.  Since May 3, 2005, criteria for a rating higher than 30 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to and since August 30, 2002).  

5.  Criteria for a compensable rating for entrapment of the 
right testicle are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in August 2003, coupled with the Board's remand of 
March 2005, satisfied the duty to notify provisions.  The 
veteran has been accorded examinations for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in March 1998, 
the veteran was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).


Duodenal ulcer disease is rated as follows under 38 C.F.R 
§ 4.114, Diagnostic Code 7305:

A 60 percent rating is warranted for duodenal ulcer, severe; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

A 40 percent rating is warranted for duodenal ulcer, 
moderately severe, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 20 percent rating is warranted for duodenal ulcer, 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  

A 10 percent rating is warranted for duodenal ulcer, mild; 
with recurring symptoms once or twice yearly.  

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A noncompensable rating is warranted where there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

Complete testicular atrophy is rated as follows under 38 
C.F.R. § 4.115b, Diagnostic Code 7523:

A 20 percent rating is warranted for complete atrophy of both 
testes.  

A noncompensable rating is warranted for complete atrophy of 
one testis.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2005).

Analysis

Service connection was granted and noncompensable ratings 
were assigned for duodenal ulcer, a skin fungal condition, 
and a right testicle disorder, effective June 29, 1995.  A 10 
percent rating was assigned for duodenal peptic disease and a 
30 percent rating for tinea versicolor, both evaluations 
effective from May 3, 2005.  As well, a noncompensable 
evaluation was confirmed and continued for entrapment of the 
right testicle. 

On VA examination in March 1998, the veteran reported that 
symptoms of duodenal ulcer disease had largely resolved and 
that he had been off medication for some years.  However, 
symptoms had reportedly recurred and he had again been given 
medication with some improvement of symptoms.  As well, he 
indicated that he experienced episodic retraction of one or 
both testicles, accompanied by testicle discomfort.  
Retraction of the right testicle was a phenomenon that 
reportedly required manual release of the entrapped testicle, 
whereupon testicle discomfort was relieved.  The veteran also 
reported that he sporadically took oral anti-fungal agents to 
treat tinea versicolor, with resolution followed by 
recurrence of symptoms.  

The March 1998 VA examination showed that the veteran was 71 
inches tall and weighed 195 pounds.  The skin showed changes 
consistent with tinea versicolor, primarily located on the 
posterior neck, bilateral shoulders, and back.  The testes 
were descended without masses or tenderness.

On VA examination in September 2002, the veteran remarked 
that his duodenal ulcer had been treated medically since 
1987, with good results.  He related that he experienced 
flare-ups of tinea versicolor.  He now complained of right 
testicle pain.  It was found that he had a nontender, 
varicocele of the right testis; the testis appeared normal.  
The abdomen was nontender to clinical inspection.  
Hyperpigmented and hypopigmented spots were seen on the 
torso, as well as extending down the flanks into the groin; 
there were none on the face.

A VA examination was performed on May 3, 2005.  The examiner 
referred to service medical records showing that the veteran 
had problems with epigastric pain noted during 1987; an upper 
gastrointestinal x-ray series revealed duodenal peptic ulcer 
disease with mild gastroenteritis.  Gastritis was later noted 
in March 1991.  The examiner reported that the veteran's main 
gastrointestinal problem currently stemmed from GERD, not 
from duodenal ulcer disease, per se, and that an upper GI x-
ray series done in December 1999 showed mild to moderate 
GERD, but no ulcer disease.  The veteran reported that he had 
some reflux somewhat related to spicy foods.  He denied 
gastrointestinal bleeding or obstruction.  He reported 
experiencing a lot of gas.  He complained of occasional 
nausea.  He stated that his weight was presently 204 pounds; 
he had reportedly lost about 7 pounds in the last one year 
period.  

Additionally, the VA examiner referenced service medical 
records showing the appearance of tinea about November 1985.  
The condition later became extensive, involving a scaling 
rash on the arms; later, the veteran also had multiple 
hyperpigmented lesions and light scaling on the neck, back, 
and arms.  He indicated a waxing and waning course of tinea 
versicolor since service.  In the past 12 months, he had 
treated his skin condition by using Selsun shampoo.  The VA 
examiner also referenced service medical records showing that 
the veteran, in June 1995, complained of right testicle pain; 
an examiner noticed that the right testicle was higher up in 
the scrotum than the left testicle, and the clinician pulled 
it down manually and thereby rendered the diagnosis of 
entrapment.  

The examiner observed that the veteran's skin condition 
involved 10 to 15 percent of exposed surfaces of the body, 
mainly the forearms bilaterally.  Further, he estimated that 
the skin condition involved about 40 percent of the entire 
body, with a rash seen on the forearms and on most of the 
back.  The examiner observed that tinea versicolor did not 
currently involve the face and, accordingly, was not 
disfiguring.  Also, clinical inspection showed that the 
abdomen was nontender.  As well, the size and consistency of 
the testicles was within normal limits, though the right 
testicle was minimally tender.  

The examiner remarked that GERD was related to the veteran's 
duodenal ulcer disease.  It was observed that duodenal ulcer 
disease was not currently active, while GERD was active, but 
responding to treatment.

As to the veteran's gastrointestinal disorder, service 
connection was initially granted for a condition identified 
as duodenal peptic disease, a condition rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Now, the veteran also has 
GERD, a condition that is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 for application to hiatal hernia.  

Criteria for rating gastrointestinal disorders specify that 
ratings under Diagnostic Code 7305 and Diagnostic Code 7346 
will not be combined with one another.  Rather, a single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

During the time frame encompassed by this appeal, prior to 
May 3, 2005, duodenal peptic disease was productive of 
minimal symptoms, and symptoms were well-controlled with 
medication, to the extent that medication was required.  
There is no objective evidence that duodenal peptic disease 
produced even chronic mild disability, that involved 
recurring symptoms once or twice yearly.  Clearly, there was 
virtually no weight loss, and there was no anemia nor were 
there other indications of impairment of health.  Absent 
objective evidence of mild symptoms of duodenal peptic 
disease prior to May 3, 2005, criteria were not met for 
assignment of a 10 percent rating.  

Further, the examination of May 3, 2005, indicates that GERD 
is now the veteran's predominant gastrointestinal disorder.  
The report of this examination reflects that GERD is 
manifested primarily by symptomatic episodes that include 
reflux, apparently intensified by certain foods.  At the same 
time, however, the veteran has not experienced material 
weight loss, nor has he experienced a pattern of dysphagia or 
regurgitation.  Absent objective evidence of a complex of 
symptoms resulting in persistently recurrent epigastric 
distress, criteria have not been met for assignment of more 
than a 10 percent rating for GERD since May 3, 2005.  

As to tinea versicolor, this is a skin condition that may be 
rated on the basis of eczema or dermatitis under 38 C.F.R. 
§ 4. 118, Diagnostic Code 7806.  The medical evidence 
indicates that the veteran's tinea versicolor is 
characterized primarily by hypopigmented and/or 
hyperpigmented patches.  At the March 1998 examination, the 
veteran's skin condition involved a portion of the neck, an 
exposed surface.  However, at the same time, tinea versicolor 
was not shown to produce exudation or constant itching, with 
extensive lesions or marked disfigurement.  The September 
2002 VA examination disclosed that patches of tinea 
versicolor were distributed over the veteran's torso, with 
the patches extending down to the groin, a distribution that 
involved at least 5 percent, though less than 20 percent of 
the entire body.  In all, the medical evidence depicting the 
nature and extent of tinea versicolor prior to May 3, 2005, 
demonstrates that the veteran's skin disorder satisfied the 
criteria for assignment of a 10 percent evaluation, but not 
the criteria for next higher evaluation of 30 percent.  

The medical evidence provided by the May 3, 2005, VA 
examination shows that tinea versicolor now involves almost 
40 percent of the entire body, for which a 30 percent rating 
has been assigned effective from the date of the examination.  
At the same time, however, there is no objective evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptional repugnancy.  There 
is also no objective evidence that tinea versicolor involves 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or that the condition must 
be treated with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during any past 12-month period.  Hence, criteria 
for assignment of a rating higher than 30 percent for tinea 
versicolor since May 3, 2005, under either the former or 
revised criteria for evaluating skin disorders, are not 
satisfied.  

As to entrapment of the right testicle, the condition may be 
rated by analogy to testicular atrophy.  The medical evidence 
indicates that the veteran has experienced periodic 
retraction of the right testicle.  However, this phenomenon 
was not demonstrated on any examination during the period 
encompassed by this appeal.  Moreover, the size and 
consistency of right testicle was repeatedly shown to be 
normal.  In order to be entitled to assignment of a 
compensable rating for entrapment of the right testicle under 
the appropriate analogous rating, manifestations of the 
veteran's service-connected testicle disorder must be 
compatible in nature and extent with complete atrophy of both 
testes.  This has not been demonstrated.

For the reasons discussed above, the claims for increased 
ratings for duodenal peptic disease, tinea versicolor since 
May 3, 2005, or entrapment of the right testicle must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  In determining that a 10 
percent rating, but no more, is warranted for tinea 
versicolor during period prior to May 3, 2005, the Board has 
again been mindful of the benefit-of-the-doubt doctrine.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 





	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for duodenal peptic disease prior to May 
3, 2005, is denied.  

A rating higher than 10 percent for duodenal peptic disease 
since May 3, 2005, is denied.

A 10 percent rating for tinea versicolor prior to May 3, 
2005, is granted, subject to governing criteria pertaining to 
the payment of monetary awards.  

A rating higher than 30 percent rating for tinea versicolor 
since May 3, 2005, is denied.

A compensable rating for entrapment of the right testicle is 
denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


